Douglas, J.,
concurring in judgment. Given the discussion by the majority concerning Lord Campbell’s Act, the cases of Baker v. Bolton (1808), 1 Camp. 493, 170 Eng.Rep. 1033, Griffiths v. The Earl of Dudley (1882), L.R., 9 Q.B. 357, and especially Read v. Great Eastern Ry. Co. (1868), L.R., 3 Q.B. 555, all found in “The Wrongful Death Statute” portion of the opinion and/or in fn. 1, I find it necessary to point out to any reader interested in wrongful death and the common law this court’s split decision in Shover v. Cordis Corp. (1991), 61 Ohio St.3d 213, 574 N.E.2d 457. In Shover, three members of this court, Justices A.W. Sweeney, Resnick and Douglas dissented. Our major concern, of course, was the sanctioning by the majority of the use of fraud to conceal the cause of a wrongful death so as to permit the limitations period in R.C. 2125.02(D) to expire before any suit was commenced. This concern remains today and is amplified by today’s case wherein a slight change of facts would have, again, brought Shover into play. Shover should be overruled at our first opportunity to do so.
Our other concern was the incantation of the language “[a]t common law, there is no action for wrongful death.” Id. at 215, 574 N.E.2d at 459. See id. at 229, 574 N.E.2d at 468 (Douglas, J., dissenting). Today’s decision, written by a member of the majority in Shover, by its discussion and citations seems now to accept, at the very least by implication, that the Wrongful Death Statute (as a latter-day descendent of Lord Campbell’s Act) “ * * * did not give any new cause of action, but only substituted the right of the representative to sue in the place of the right which the deceased himself would have had if he had survived.” See majority’s citation to Read, supra, and Griffiths, supra, and the discussion pertinent thereto.
Finally, I concur not just on the basis stated by the majority that “[t]he doctrine of stare decisis requires us to apply this holding to the present case,” but also because the ultimate holding is just and correct.